DETAILED ACTION
Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/932,788 filed on 18 May 2022.
Claims 1, 7-10, 14-15, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 18 May 2022 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-20 stand rejected under U.S.C. § 101 as being directed to non-statutory subject matter.

1. Applicant argues that the claims are specifically directed towards patent eligible subject matter under Step 2A.

Examiner respectfully disagrees. In the instant case, claim 1 is directed towards managing anti-fraud techniques associated with media service accounts and/or devices credentials suspected to be compromised. Claim 1 is directed to the abstract idea of using rules and/or instructions to mitigate user account and/or device fraud risk comprising the steps of merely identifying media service accounts suspected to be at risk for fraud, determining fraud suspicion values, identifying devices associated with an account that satisfies a risk criterion, predicting a likelihood of account takeover, detecting a triggering event, executing a validation or remediation procedure associated with an account suspected to be at risk for fraud, but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); key word is “reasonably” performed in the mind ((generic computer components do not preclude the claim from reciting an abstract idea) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… determining, …, for a plurality of media service accounts, corresponding fraud suspicion values based on a model …, wherein the corresponding fraud suspicion values indicate suspected fraudulent activities from the plurality of media service accounts for accessing the media content resources, and the model is trained using cross correlations among … the plurality of media service accounts; identifying, … and using the model, a plurality of suspected accounts from the plurality of media service accounts based on the corresponding fraud suspicion values, wherein each of the plurality of suspect accounts has a corresponding fraud suspicion value that satisfies an account fraud detection criterion; identifying, … and using the model, one or more high risk … associated with each of the plurality of suspected accounts, wherein each of the one or more high risk devices is associated with a device risk value that satisfies a device risk criterion indicating low correlations between activities at the one or more high risk devices using the plurality of suspected accounts; predicting, … and using the model, a likelihood of account takeover from each of the one or more high risk devices associated with each of the suspected accounts, wherein the likelihood of account takeover indicates a likelihood of hostile takeover of the respective suspected account on a respective high risk device for accessing the media content resources; detecting, …, a triggering event … associated with an account …; and, executing, …, at least one of a validation procedure or a remediation procedure in response to the triggering event and at a level corresponding to a determined level of suspicion calculated based on a trigger sensitivity value associated with the triggering event, a respective likelihood of account takeover from the device associated with the account, a respective device risk value associated with the device, and a respective fraud suspicion value associated with the account.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that, when considered as a whole, the claims recite significantly more than mental processes or instructions performed on generic computer components that are well-understood, routine, and conventional.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to mitigate user account and/or device fraud risk using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

B. Claim Rejections - 35 U.S.C. § 102:

Claims 1-20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priess et al., US 2015/0026027 (“Priess”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the grounds of rejection, provided below, for the current listing of claims.

Claim Rejections - 35 USC § 112(b) or § 112 2nd Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended claim 1 recites “… the model is trained using cross correlations among the plurality of devices and the plurality of media service accounts”. However, no explanation is provided that sufficiently describes how exactly said model is being trained which renders the limitation feature indefinite.  

Amended claim 1 further recites “… predicting, by the server and using the model, a likelihood of account takeover from each of the one or more high risk devices associated with each of the suspected accounts”. However, no explanation is provided that sufficiently describes how said predicting, by the server and using the model, of a likelihood of account takeover is being performed which renders the limitation feature indefinite.  

Amended claim 1 further recites “… wherein each of the one or more high risk devices is associated with a device risk value that satisfies a device risk criterion indicating low correlations between activities at the one or more high risk devices using the plurality of suspected accounts”. However, no explanation is provided that sufficiently describes what exactly constitutes a low correlation, which is relative in this instance, which renders the limitation feature indefinite.  

Amended claim 1 further recites “… at least one of a validation procedure or a remediation procedure in response to the triggering event and at a level corresponding to a determined level of suspicion calculated”. However, no explanation is provided that sufficiently describes said validation procedure or remediation procedure that is executed and able to mitigate a likelihood of account fraud and/or account takeover which renders the limitation feature indefinite.  

As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 14, 15 and 20 recite substantially the same limitations as rejected base claim 1. Therefore the same reasoning applies to claim 1. Dependent claims 2-13 and 16-19 are rejected based dependency on the rejected base claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards managing anti-fraud techniques associated with media service accounts and/or devices credentials suspected to be compromised. Claim 1 is directed to the abstract idea of using rules and/or instructions to mitigate user account and/or device fraud risk comprising the steps of merely identifying media service accounts suspected to be at risk for fraud, determining fraud suspicion values, identifying devices associated with an account that satisfies a risk criterion, predicting a likelihood of account takeover, detecting a triggering event, executing a validation or remediation procedure associated with an account suspected to be at risk for fraud, but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); key word is “reasonably” performed in the mind ((generic computer components do not preclude the claim from reciting an abstract idea) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… determining, …, for a plurality of media service accounts, corresponding fraud suspicion values based on a model …, wherein the corresponding fraud suspicion values indicate suspected fraudulent activities from the plurality of media service accounts for accessing the media content resources, and the model is trained using cross correlations among … the plurality of media service accounts; identifying, … and using the model, a plurality of suspected accounts from the plurality of media service accounts based on the corresponding fraud suspicion values, wherein each of the plurality of suspect accounts has a corresponding fraud suspicion value that satisfies an account fraud detection criterion; identifying, … and using the model, one or more high risk … associated with each of the plurality of suspected accounts, wherein each of the one or more high risk devices is associated with a device risk value that satisfies a device risk criterion indicating low correlations between activities at the one or more high risk devices using the plurality of suspected accounts; predicting, … and using the model, a likelihood of account takeover from each of the one or more high risk devices associated with each of the suspected accounts, wherein the likelihood of account takeover indicates a likelihood of hostile takeover of the respective suspected account on a respective high risk device for accessing the media content resources; detecting, …, a triggering event … associated with an account …; and, executing, …, at least one of a validation procedure or a remediation procedure in response to the triggering event and at a level corresponding to a determined level of suspicion calculated based on a trigger sensitivity value associated with the triggering event, a respective likelihood of account takeover from the device associated with the account, a respective device risk value associated with the device, and a respective fraud suspicion value associated with the account.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “server”, “processor”, “non-transitory memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to mitigate user account and/or device fraud risk.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to mitigate user account and/or device fraud risk using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 14 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 14 corresponds to the subject matter of claim 1 in terms of a device (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 14 accordingly.  

In the instant case, claim 15 is directed towards managing anti-fraud techniques associated with media service accounts and/or devices credentials suspected to be compromised. Claim 15 is directed to the abstract idea of using rules and/or instructions to mitigate user account and/or device fraud risk comprising the steps of merely identifying media service accounts suspected to be at risk for fraud, determining fraud suspicion values, identifying devices associated with an account that satisfies a risk criterion, predicting a likelihood of account takeover, detecting a triggering event, executing a validation or remediation procedure associated with an account suspected to be at risk for fraud, but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); key word is “reasonably” performed in the mind ((generic computer components do not preclude the claim from reciting an abstract idea) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 15 recites: “… obtaining, … a trigger sensitivity value associated with a triggering event … associated with one or more media service accounts for accessing the media content resources in the plurality of networks; requesting, … and from a model …, fraudulent classifications of the one or more media service accounts and the one or more devices associated with the one or more media service accounts, wherein the model is trained using cross correlations among … a plurality of media service accounts, each of the fraudulent classifications indicates a respective likelihood of account takeover from a respective device of the one or more devices for accessing the media content resources, a respective device risk value associated with the respective device representing a device risk of using a respective media service account of the one or more media service accounts on the respective device to perform fraudulent activities accessing the media content resources, and a respective fraud suspicion value associated with the respective media service account representing suspected fraudulent activities from the respective media service account for accessing the media content resources; receiving, … and from the model, the fraudulent classifications of the one or more media service accounts and the one or more devices; and, causing executing at least one of a validation procedure or a remediation procedure corresponding to a determined level of suspicion calculated based on the fraudulent classifications and the trigger sensitivity value”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “server”, “processor”, “non-transitory memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to mitigate user account and/or device fraud risk.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to mitigate user account and/or device fraud risk using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 20 recites substantially the same limitations as claim 15 above and is ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 15 in terms of a device (e.g., manufacture). Therefore the reasoning provided for claim 15 applies to claim 20 accordingly.  

Dependent claims 2-13 and 16-19 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Priess et al., US 2015/0026027 (“Priess”), in view of Rubinstein et al., US 2013/0139236 (“Rubinstein”).

Re Claim 1: (Currently Amended) Priess discloses a method comprising: 

at a server including one or more processors and a non-transitory memory, (¶¶[0009, 0114])

wherein the server is located in a core network for providing media content resources to a plurality of devices in a plurality of networks: (¶¶[0303, 0359, 0410, 0440, 0459, 0475, 0511])

Priess doesn’t explicitly disclose:

determining, by the server, for a plurality of media service accounts, corresponding fraud suspicion values based on a model stored in the non-transitory memory, wherein the corresponding fraud suspicion values indicate suspected fraudulent activities from the plurality of media service accounts for accessing the media content resources, and the model is trained using cross correlations among the plurality of devices and the plurality of media service accounts; 

Rubinstein, however, makes this teaching in a related endeavor (¶¶[0016, 0025, 0029, 0030, 0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rubinstein to the invention of Priess as disclosed above for the motivation of mitigating fraud in a social media network and/or environment. 

Priess further discloses:

identifying, by the server and using the model, a plurality of suspected accounts from the plurality of media service accounts based on the corresponding fraud suspicion values, wherein each of the plurality of suspect accounts has a corresponding fraud suspicion value that satisfies an account fraud detection criterion; (¶¶[0055, 0111, 0303, 0868])

Priess doesn’t explicitly disclose:

identifying, by the server and using the model, one or more high risk devices associated with each of the plurality of suspected accounts, wherein each of the one or more high risk devices is associated with a device risk value that satisfies a device risk criterion indicating low correlations between activities at the one or more high risk devices using the plurality of suspected accounts; 

Rubinstein, however, makes this teaching in a related endeavor (¶¶[0016, 0025, 0029, 0030, 0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rubinstein to the invention of Priess as disclosed above for the motivation of mitigating fraud in a social media network and/or environment. 

Priess further discloses:

predicting, by the server and using the model, a likelihood of account takeover from each of the one or more high risk devices associated with each of the suspected accounts, wherein the likelihood of account takeover indicates a likelihood of hostile takeover of the respective suspected account on a respective high risk device for accessing the media content resources; (¶¶[0062, 1195])

detecting, by the server, a triggering event from a device of the one or more high risk devices associated with an account in the plurality of networks;  (¶¶[0068, 0703])

executing, by the server, at least one of a validation procedure or a remediation procedure in response to the triggering event and at a level corresponding to a determined level of suspicion calculated based on a trigger sensitivity value associated with the triggering event, a respective likelihood of account takeover from the device associated with the account, a respective device risk value associated with the device, and a respective fraud suspicion value associated with the account.  (¶¶[1159-1160, 1162, 1195])

Re Claim 2: (Original) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

labeling a first set of accounts and a second set of accounts, wherein the first set of accounts has a first set of characteristics associated with known fraudulent accounts and the second set of accounts has a second set of characteristics associated with non-fraudulent accounts; (¶¶[0087, 0090, 0099, 0108, 0867, 1214])

extracting features from the first set of characteristics and the second set of characteristics; (¶¶[0087, 0090, 0099, 0108, 0867, 1214])

establishing the model using the features and the labeling of the first set of accounts and the second set of accounts.  (¶¶[0053, 0072-0073, 0098])

Re Claim 3: (Original) Priess in view of Rubinstein discloses the method of claim 2 as described above. Priess further discloses:

obtaining compromised accounts through intelligence; and identifying the known fraudulent accounts with account identifiers of the compromised accounts.  (¶¶[0118, 1059])

Re Claim 4: (Original) Priess in view of Rubinstein discloses the method of claim 2 as described above. Priess further discloses:

wherein extracting the features from the first set of characteristics and the second set of characteristics includes: 

establishing correlations among one or more of entities, users, and devices associated with the plurality of media service accounts; and 

determining the features based on the correlations.  

(¶¶[0595, 0867, 1197])

Re Claim 5: (Original) Priess in view of Rubinstein discloses the method of claim 2 as described above. Priess further discloses:

wherein extracting the features from the first set of characteristics and the second set of characteristics includes: 

identifying lack of correlations among one or more of entities, users, and devices associated with the plurality of media service accounts; and 

determining the features based on the lack of correlations, including number of media service accounts a respective device is associated with.  

(¶¶[0595, 0867, 1197])

Re Claim 6: (Original) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein: the account fraud detection criterion includes a threshold that indicates a level of suspected fraudulent activity associated with a respective account; (¶¶[0103, 0136])

identifying the plurality of suspected accounts from the plurality of media service accounts includes: determining the corresponding fraud suspicion values of the plurality of suspected accounts based on characteristics of the plurality of suspected accounts and features in the model; comparing the corresponding fraud suspicion values with the threshold; (¶¶[0103, 0136])

classifying the plurality of suspected accounts as high risk in accordance with a determination that each of the plurality of suspected accounts has the corresponding fraud suspicion value above the threshold.  (FIG. 22: “Review all high risk alerts”)

Re Claim 7: (Currently Amended) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein: 

the device risk criterion includes a threshold that indicates a level of suspected fraudulent activity from a respective device with a respective account; (¶¶[0103, 0136])

identifying the one or more high risk devices associated with each of the plurality of suspected accounts includes: 

obtaining a pre-fraudulent state of each of the one or more high risk devices associated with each of the plurality of suspected accounts; (¶[0076])

calculating the device risk value for each of the one or more high risk devices based on deviations of the characteristics of the one or more high risk devices associated with each of the suspected accounts from the characteristics in the pre-fraudulent state, including changes in number of media service accounts a respective device is associated with; (¶¶[0076, 0083])

classifying the one or more high risk devices as high risk in accordance with a determination that each of the one or more high risk devices has the device risk value above the threshold.  (FIG. 22: “Review all high risk alerts”; ¶¶[0055, 0103])

Re Claim 8: (Currently Amended) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

grouping the one or more high risk devices into one or more entities based on at least one of network or geographic locations from which media content is consumed; and 

determining features in the model based on the grouping.  

(¶¶[0087, 0471])

Re Claim 9: (Currently Amended) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein predicting the likelihood of account takeover for each of the one or more high risk devices associated with each of the suspected accounts includes: identifying features in the model that indicate likelihoods of account takeover; (¶¶[0062, 1195])

predicting the likelihood of the account takeover for each of the one or more high risk devices associated with each of the suspected fraudulent accounts based on activities on each of the one or more high risk devices and the features.  (¶¶[0062, 0237, 0446, 1195])

Re Claim 10: (Currently Amended) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein detecting the triggering event from the device of the one or more high risk devices associated with the account includes: 

obtaining past activities associated with the device and trigger sensitivity values associated with the past activities; 

detecting the triggering event as an anomaly based on the past activities; and 

assigning the trigger sensitivity value associated with the triggering event based on characteristics of the triggering event, characteristics of the past activities, and the trigger sensitivity values associated with the past activities.  

(¶¶[0087, 0776, 1115, 1138])

Re Claim 11: (Original) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein executing the at least one of the validation procedure or the remediation procedure: permitting media service associated with the account from the device in accordance with a determination that the trigger sensitivity value, the respective likelihood of account takeover, the respective device risk value, and the respective fraud suspicion value associated with the account satisfy a first set of criteria.  (¶¶[0103, 0136, 1159-1160, 1162, 1195])

Re Claim 12: (Original) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein executing the at least one of the validation procedure or the remediation procedure: 

executing the validation procedure in accordance with a determination that the trigger sensitivity value, the respective likelihood of account takeover, the respective device risk value, and the respective fraud suspicion value satisfy a set of criteria; 

determining whether or not executing the validation procedure succeeds; 

executing the remediation procedure in accordance with a determination that executing the validation procedure succeeds; and 

executing a second remediation procedure in accordance with a determination that executing the validation procedure does not succeed.  

(¶¶[0103, 0136, 1159-1160, 1162, 1195])

Re Claim 13: (Original) Priess in view of Rubinstein discloses the method of claim 1 as described above. Priess further discloses:

wherein: 

the trigger sensitivity value, the respective likelihood of account takeover, the respective device risk value, and the respective fraud suspicion value satisfy a set of criteria indicating a high risk level of account takeover; and 

executing the at least one of the validation procedure or the remediation procedure includes ceasing media service to the device associated with the account.  

(¶¶[0055, 0111, 0303, 0697, 0868, 0902, 1159-1160, 1162, 1195])

Re Claim 14: (Currently Amended) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 1.

Re Claim 15: (Currently Amended) Priess discloses a method comprising: 

at a server including one or more processors and a non-transitory memory, (¶¶[0009, 0114])

wherein the server is located in a core network for providing media content resources to a plurality of devices in a plurality of networks: (¶¶[0303, 0359, 0410, 0440, 0459, 0475, 0511])

obtaining, by the server, a trigger sensitivity value associated with a triggering event detected by the server and originated from one or more devices associated with one or more media service accounts for accessing the media content resources in the plurality of networks; (¶¶[1159-1160, 1162, 1195])

requesting, by the server and from a model stored in the non-transitory memory, fraudulent classifications of the one or more media service accounts and the one or more devices associated with the one or more media service accounts, (¶¶[0595, 0867, 1197])

Priess doesn’t explicitly disclose:

wherein the model is trained using cross correlations among the plurality of devices and a plurality of media service accounts, each of the fraudulent classifications indicates a respective likelihood of account takeover from a respective device of the one or more devices for accessing the media content resources, a respective device risk value associated with the respective device representing a device risk of using a respective media service account of the one or more media service accounts on the respective device to perform fraudulent activities accessing the media content resources, and a respective fraud suspicion value associated with the respective media service account representing suspected fraudulent activities from the respective media service account for accessing the media content resources; 

Rubinstein, however, makes this teaching in a related endeavor (¶¶[0016, 0025, 0029, 0030, 0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rubinstein to the invention of Priess as disclosed above for the motivation of mitigating fraud in a social media network and/or environment. 

Priess further discloses:

receiving, by the server and from the model, the fraudulent classifications of the one or more media service accounts and the one or more devices; (FIG. 22: “Review all high risk alerts”; ¶¶[0055, 0103])

causing executing at least one of a validation procedure or a remediation procedure corresponding to a determined level of suspicion calculated based on the fraudulent classifications and the trigger sensitivity value.  (¶¶[1159-1160, 1162, 1195])

Re Claim 16: (Original) Priess in view of Rubinstein discloses the method of claim 15 as described above. Priess further discloses:

detecting the triggering event as an anomaly based on past activities; (¶¶[1159-1160, 1162, 1195])

assigning the trigger sensitivity value based on one or more of characteristics of the triggering event, characteristics of the past activities, characteristics of known triggering events, and trigger sensitivity values associated with the known triggering events.  (¶¶[1159-1160, 1162, 1195])

Re Claim 17: (Original) Priess in view of Rubinstein discloses the method of claim 15 as described above. Priess further discloses:

training the model using known fraudulent accounts and non-fraudulent accounts, wherein the model includes features and labels; (¶¶[0010, 0051])

causing the model to classify a plurality of media service accounts as high risk or low risk based on characteristics of the one or more media service accounts and features in the model, wherein the model associates each high risk account with a fraud suspicion value that satisfies an account fraud detection criterion; (¶¶[0062, 1195])

causing the model to classify a device associated with a high risk account as high risk or low risk based on characteristics of the device and features in the model, wherein the model associates each high risk device with a device risk value that satisfies a device risk criterion; (FIG. 22: “Review all high risk alerts”; ¶¶[0055, 0103])

causing the model to predict a likelihood of account takeover from a high risk device associated with a high risk account.  (¶¶[0062, 1195])

Re Claim 18: (Original) Priess in view of Rubinstein discloses the method of claim 17 as described above. Priess further discloses:

updating the features and the labels based on period data, wherein the period data includes one or more of results from executing the at least one of the validation procedure or the remediation procedure, account data, device data, and intelligence data.  (¶¶[0060, 0070, 0076, 0085])

Re Claim 19: (Original) Priess in view of Rubinstein discloses the method of claim 17 as described above. Priess further discloses:

updating one or more of trigger sensitivity values associated with a plurality of triggering events and updating one or more policies associated with the at least one of the validation procedure or the remediation procedure based on the features and the labels.  (¶¶[0060, 0070, 0076, 0085])

Re Claim 20: (Currently Amended) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 15. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 15.





Conclusion

Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692